On March 2, 2000, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison; and Count II: Six (6) months in the Gallatin County Detention Center, to run consecutively with Count I.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Brock Albin. The state was represented by Marty Lambert.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
*49DATED this 8th day of November, 2000.
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to the following: Count I: five (5) year commitment to the Department of Corrections; the sentence imposed in Count II shall remain the same. It is the Board’s recommendation that the defendant be screened for entry into the Treasure State Correctional Training Center. All of the conditions imposed by the trial court are affirmed, with the addition that the defendant be required to pay for and successfully complete a counseling assessment with a focus on violence, dangerousness, and chemical dependency as required by §45-5-206, MCA. The defendant shall follow through on any recommendations made by the counseling provider; the counseling provider is to be approved by the sentencing court; the counseling must include a counseling assessment and a minimum of 25 hours of counseling in addition to the assessment; the assessment and counseling must be with a person licensed under Title 37, chapter 17, 22, or 23; and the counseling must be directed to the defendant’s violent conduct.
Hon. Ted L. Mizner, District Court Judge